1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   LAWTIS DONALD RHODEN,                            )   Case No.: 1:18-cv-00101-LJO-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   AMENDED DISCOVERY AND SCHEDULING
13          v.                                        )   ORDER

14                                                    )   New Discovery Deadline: June 27, 2019
     DEPARTMENT OF STATE HOSPITALS,
                                                      )   New Dispositive Motion Deadline: August 27, 2019
     et al.,
15                                                    )
              Defendants.                             )
16                                                    )

17          Plaintiff Lawtis Donald Rhoden is a civil detainee appearing pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19          On January 22, 2019, the Court granted Plaintiff’s motion to amend the complaint to add

20   Stephen Heggen as a Defendant and add a claim for violation of his First Amendment right to attend

21   religious services or otherwise practice his right to religion in violation of the Religious Freedom

22   Restoration Act (RFRA) of 1993. (ECF No. 45.) The Court directed that the fifth amended complaint

23   be filed, ordered service by the United States Marshal on Defendant Heggen, and granted Defendants

24   Ahlin and Price thirty days to file an amended answer. (Id.)

25          On February 21, 2019, Defendant Price filed an amended answer to the fifth amended

26   complaint. In light of the amendment of the complaint and amended answer, the Court will modify
27   the discovery and scheduling order issued on August 27, 2018.

28   ///

                                                          1
1             Accordingly, it is HEREBY ORDERED that:

2             1.      The new discovery deadline is June 27, 2019;

3             2.      The new dispositive motion deadline is August 27, 2019; and

4             3.      All other provisions set forth in the Court’s February 21, 2019, discovery and

5                     scheduling order remain in full force and effect.

6
7    IT IS SO ORDERED.

8    Dated:        March 4, 2019
9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
